UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7925


IKEEF BRAILSFORD,

                Petitioner - Appellant,

          v.

WARDEN WILLIE EAGLETON, Evans CI,

                Respondent – Appellee,

          and

ALAN WILSON, Attorney General of SC,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:15-cv-01800-GRA)


Submitted:   April 19, 2016                  Decided:   May 25, 2016


Before AGEE, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ikeef Brailsford, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ikeef Brailsford seeks to appeal the district court’s order

accepting       the      recommendation     of      the   magistrate      judge        and

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate         of       appealability.           28      U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent      “a    substantial     showing       of    the    denial     of     a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Brailsford has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3